Title: To Thomas Jefferson from Thomas Nelson, 3 February 1781
From: Nelson, Thomas
To: Jefferson, Thomas



Williamsburg, Feb. 3, 1781

I have visited the Posts below this Place, and am happy in informing your Excellency that the paroled People require nothing but Assistance to make them very spirited Friends to their Country. They have in general destroyed their Paroles, and have formed a very fine Company to join the Troops sent down. The Troops at present under my Command are altogether from the Counties whose Militias are directed to be discharged‥‥ Having observed that the Country sustained a very great Loss in Hides from the Want of a proper Person to take Charge of them, I have directed  all from this Port, and below to be deliverd to Mr. Plume, a good Tanner and very honest Man.
